Appellant was convicted of murder in the first degree and was sentenced to death. On his appeal here he questions the sufficiency of the evidence and relies on our opinion in the case of Snipes v. State, 154 Fla. 262, 17 So.2d 93.
The evidence reveals that appellant was having difficulty with the woman with whom he had been living. She screamed for help and Eddie Banner, a negro who was present, went to town and reported the incident to police officer, Jessie Beerbower. The officer returned to the scene in a police car and told appellant to get in the car. He said that he would rather die than to get in the car.
The officer reached for his club, whereupon appellant tripped him, threw him to the ground and got on top of him. He took the officer's pistol and shot him at close range in and about the head five or six times, killing him instantly. Then he ran and threw the pistol in some nearby bushes. *Page 180 
The jury rejected his testimony which was, that a struggle started when the officer beat him with a blackjack and during the struggle the officer was accidentally shot.
The evidence fully justifies the verdict which was approved by the trial judge. The judgment is affirmed.
BUFORD, C. J., TERRELL, BROWN, CHAPMAN and SEBRING, JJ., concur.
THOMAS, J., agrees to conclusion.